Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 3, 2020

                                      No. 04-20-00106-CV

                   SINKIN & BARRETTO, PLLC and Stephanie Bandoske,
                                   Appellants

                                                 v.

                    Martha MCCRACKEN and Cohesion Properties, LTD.,
                                   Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-00637
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        The clerk’s record was due to be filed with this court on February 28, 2020. See TEX. R.
APP. P. 35.1(b). On March 2, 2020, the Bexar County District Clerk notified this court that
Appellants have not paid the clerk’s fee for preparing the record and Appellants are not entitled
to a free clerk’s record.
        We ORDER Appellants to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellants are entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellants fail to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court